Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6-12, 14-20 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 12, 14, 15, 18, 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2010/0269040) in view of Selker (US 5,565,888) in view of Sheng (US 2016/0224234).

As to claim 1, Lee (Figs. 4, 5) teaches an interface graphic display method for a terminal with a curved touch screen (The display can be flexible) [0051] having a main planar display area (E.g. where icon 210 is located) and first and second curved edge portions (E.g. where the left and right icons are located) located on two sides of the main planar display area, the method comprising: 
detecting a touch operation on the main planar display area when the terminal displaying an unlocking interface (Displaying unlocking interface 210); 
in response to detecting the touch operation, displaying on the main planar display area a touch graphic that indicates a press position of the touch operation (The position of the touch operation indicated by the movement of 210), and displaying an operation indication graphic (E.g. the icon for “Camera” to the right of 210) on the first curved edge portion or on the second curved edge portion (On the right edge), wherein the touch graphic is formed by combining a main circle and an auxiliary circle, and the auxiliary circle is related to a position and size of a 17Attorney Docket No. 43968-0571002 / Client Ref. No. 85184387US04protrusion of the touch graphic (Although square icons are displayed in Fig. 5, icons can be of any “size, shape, color or display position”. This is also well understood in the art as a means of providing selection inputs to a user) [0100-0101]; 
detecting that the touch graphic is being moved by user input towards the operation indication graphic (Detecting the movement of 210 as shown in Fig. 5A); and 
unlocking the terminal when the touch graphic and the operation indication graphic are connected or overlapping [0103-0105].

However, Lee does not teach enlarging the indication graphic.
On the other hand, Selker (Figs. 1-3) teaches in response to detecting that the graphic (E.g. cursor graphic 20) is being moved towards the operation indication graphic (E.g. graphic 40), enlarging a protrusion of the operation indication graphic towards the touch graphic (The graphic 40 is enlarged towards 20 as the distance between them gets smaller) [Col. 5, Lines 56-67; Col. 6, Lines 1-14].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the enlarging indication graphic of Selker with the touch panel of Lee because the combination would allow for a more convenient unlocking process, as the target icon is enlarged.

However, Lee and Selker do not teach wherein the touch graphic is not displayed prior to the touch operation.
On the other hand, Sheng (Figs. 2-8) teaches wherein the touch graphic (204) is not displayed prior to the touch operation (Upon receiving the user’s touch on the screen, the device will display the touch point 204 and associated touch buttons 202 based on the location of the touch) [0061]. 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the touch-based display of the touch graphic of Sheng with the lock screen of Lee, as modified by Selker, because the combination would allow for one-handed use of the device by locating the locking icon 210 of Lee at the specific location of the user’s touch.

As to claims 8, 15, Lee and Selker teach the limitations of claim 1 above.
Lee also teaches a memory (160) storing instructions; and
one or more processors (180) in communication with the memory and configured to execute the instructions.

As to claims 6, 14, 19, Lee teaches wherein the operation indication graphic is partially displayed on the main planar display area of the curved touch screen (The flexible display can be curved such that part of the operation indication graphics shown in Fig. 5 are partially displayed on the noncurved area).

As to claims 7, 12, 18, Lee teaches displaying a disappearance picture of the touch graphic when the touch graphic and the operation indication graphic are not connected or overlapped but the touch operation is no longer detected (The controller 180 can disable the backlight and display after a predetermined period of not receiving an input) [0095].

Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2010/0269040) in view of Selker (US 5,565,888) in view of Sheng (US 2016/0224234) in view of Heikkinen (US 6,073,036).

As to claims 2, 9, 16, Lee teaches obtaining a pressure value of the touch operation [0055].
However, Lee, Selker and Sheng not specifically teach altering GUI elements based on the pressure detection.
On the other hand, Heikkinen (Fig. 5) teaches adjusting a size of the touch graphic based on the pressure value (Adjusts the size of the magnification), wherein the size of the touch graphic is positively correlated to the pressure value [Col. 4, Lines 66-67; Col. 5, Lines 1-4; Col. 6, Lines 34-44].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the pressure-based magnification of Heikkinen with the input device of Lee, as modified by Selker and Sheng, because the combination would allow for greater user interactivity with the interface.

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2010/0269040) in view of Selker (US 5,565,888) in view of Sheng (US 2016/0224234) in view of Kung (US 2002/0180763).

As to claims 3, 10, 17, Lee teaches obtaining a pressure value of the touch operation [0055].
However, Lee, Selker and Sheng not specifically teach altering GUI elements based on the pressure detection.
On the other hand, Kung (Figs. 2, 7) teaches obtaining a pressure value of the touch operation [0028]; and 
adjusting a size of the operation indication graphic based on the pressure value, wherein the size of the operation indication graphic is positively correlated to the pressure value (Adjusting the entire screen based on the pressured exerted upon it, which includes all graphics) [0028-0029].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the pressure-based magnification of Kung with the input device of Lee, as modified by Selker and Sheng, because the combination would allow for greater user interactivity with the interface.

Allowable Subject Matter
Claims 4, 11 and 20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a listing of references considered to be relevant to the claim indicated as allowable above:
Kobayashi (US 2015/0172452) teaches a circular icon B1 but does not teach the specifics of the icon movement as recited in claim 20.
Borovsky (US 2012/0319984) teaches and unlocking icon 300 that can be navigated around the screen and overlap with other icons (e.g. 420), but does not teach the specifics of the icon movement as recited in claim 20.
Sheng (US 2016/0224234) teaches a touch point 204 that can be located anywhere on the touch panel and that triggers the display of icons 202, but does not teach the specifics of the icon movement as recited in claim 20.
Kim (US 2016/0098184) teaches a touch point 230 that alters the size of other GUI elements, as shown in Figs. 5-7, but does not teach the specifics of the icon movement as recited in claim 20.

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments for the newly added limitation are moot in view of the new grounds of rejection based on reference Sheng. 
Applicant further argues that “Lee has not been shown to teaching or suggest displaying an operation indication graphic on one of the curved edge portions of the curved touch screen. As shown in FIG. 4 reproduced previously, icons 311 to 318 are shown as surrounding the lock icon 210. In other words, these icons are displayed in the same display area, at the lock icon 210. The Office Action has not cited any passages in Lee teaching or suggesting displaying an operation indication graphic on one of the curved edge portions of the curved touch screen in response to detecting a touch operation on the main planar display area of the curved touch screen. The Office Action argues that paragraph [0051] of Lee teaches a flexible display. Office Action, p. 7. However, Applicant respectfully submits that a generic description of a flexible display is not sufficient to teach or suggest that the operation indication graphic is displayed on the specific location of the curved edge portions of the curved touch screen in response to detecting a touch operation on the main planar display area of the curved touch screen.” Remarks 4.
Examiner contends that the “flexible display” of Lee necessarily permits flexion of the display and is notoriously well known in the art. There is no description in Lee that restricts the flexibility of the touch screen to any specific portion. Thus, Lee teaches permitting flexion of the display in areas where specific icons are located.

Applicant also argues that “the Office Action fails to cite any passages in Lee to teach or suggest displaying a touch graphic that indicates a press position of the touch operation and that is formed by combining a main circle and an auxiliary circle, and the auxiliary circle is related to a position and size of a protrusion of the touch graphic. Specifically, the Office Action argues that icons of varying sizes, shapes, or colors are well known in the art. Office Action, p. 10. However, Applicant respectfully submits that such a general statement is not sufficient to provide the specific teaching of the touch graphic that is formed by combining a main circle and an auxiliary circle, and “the auxiliary circle is related to a position and size of a protrusion of the touch graphic,” much less that touch graphic is formed in such a way that is also displayed in response to the touch operation discussed previously and that indicates the press position of the  touch operation discussed previously.” Remarks 5.
Examiner contends that Lee (par. 100) suggests, if not outright teaches, utilizing icons with shapes varying from what is shown in the drawings. Further, the claimed shapes include two circles, which are generic, well-known shapes. The claimed shape arrangement does not rise to a level of complexity beyond even a simple reading of the shape variance permitted by Lee. Thus, Lee, in combination with Selker and Sheng, teach the limitations of claim 1 above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691